Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US16/001,031 filed on 06/06/2018 which is a DIV of 15/019,630 filed on 02/09/2016 (now US Patent 10006011), which is a CIP of 14/911,154 filed on 02/09/2016 (now US Patent 10030235 filed on 14/911,154 which is a 371 of PCT/JP2014/062518 filed on 05/09/2014 which claims foreign priority benefit of JAPAN 2013-166768 filed on 08/09/2013.
Election/Restrictions
Applicant’s election without traverse of invention Group II (e.g., claims 5-8 and 11-12 in the reply filed on 10/26/2020 is acknowledged.
Claims 3-4, 9-10, and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Claim status
	Claims 3-14 are pending.
	Claims 3-4, 9-10, and 13-14 are withdrawn.
	Claims 5-8, and 11-12 are examined herein.
Information Disclosure Statement
	The IDS filed on 06/06/2018 has been considered by the examiner.
Drawings
The drawings are objected to because some of the text in Figure 1 is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  Claims 5 and 6 are each objected to for depending upon a withdrawn claim. It would be remedial to put the required limitations of the vector required by claims 5-6 into each of claims 5 and 6.  Appropriate correction is required.

Further, per claims 5 and 6, for clarity, it should be made clear that “followed by expression” is intending followed by expression of the vector.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, each of claims 5 and 6 fail to include all the limitations of the claim upon which it depends.  Claim 5 requires a vector from the vector library as set forth in claim 3 but fails to require the vector library.  Likewise, Claim 6 requires a vector from the vector library as set forth in claim 3 but fails to require .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 5 and 6 recite “a vector from the vector library as set forth in claim 3”.  However, the parameters of what structure is included or excluded by the claim language in claim 3 renders indefinite the instant claims 5 and 6, and also claims 7-8, and 11-12 as they depend upon claims 5-6.  For example, it is unclear what structure is required of the vector of claim 3 by the limitation “and among the four DNA-binding modules” in line 12. For example, in lines 1-3 of claim 3 it recites “each of which vector has a first restriction site, a polynucleotide coding for four DNA-binding modules and a second restriction site in this order from the 5’-end”.  Thus the claim requires the polynucleotide coding for the four DNA-binding modules is between the first and second 
Also, the vector structure of claim 3 is unclear because claim 3 refers to amino acid position numbers (i.e., per lines 13-14: “an amino acid residue at position 4 and an amino acid residue at position 32”) but fails to include an amino acid sequence structure having such amino acid residue positions.  For example, each of the wherein clauses in claim 3 that recite position numbers are unclear as to what structure is required of the vector, including “wherein a combination of an amino acid residue at position 4 and an amino acid residue at position 32 in a DNA-binding module at position 2 counted from the 5'-terminus is the same for any of the vectors”.  For example, it is not clear what is intended by the phrase “in a DNA-binding module at position 2 counted from the 5'-terminus”.  For example, it is not clear what “position 2” is intended to mean in the context of the vector structure.  
Further, the vector structure of claim 3 is unclear because the term “restriction site of  Type A” (also Types B-E) is not defined by the instant specification and is not considered a term of art.  The only explanation for this term in the specification is found in the Figure 1 (Step 2).  For example, the term “type A” is found over a “TCAA” which appears to intend to connect to an “AGTT” sequence on its 5’-end.  However, nothing in the Figure indicates whether this “AGTT” is part of the “restriction site of Type A”.  Also, for example, the Drawing in Figure 1, Step 2 shows two boxes labeled “type D” being “ACTG” and “TGAC” but it is unclear whether the limitation of a restriction site of Type D in the vector would be met by either of these sequences or a perhaps would 
Thus, one of ordinary skill in the art would not be able to determine the metes and bounds of the vector structure required in the method claims 5 and 6.  
For purposes of applying prior art, the term “a vector from the vector library as set forth in claim 3” is explained in the prior art section of this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-8 and 11-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 11 and 12 are explicitly drawn to an animal which encompasses a human which is not patentable subject matter.  Further, claims 7 and 8 are drawn to a cell .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al in “Efficient TALEN construction and evaluation methods .
Claim interpretation: Per claims 5 and 6, the term which recites “a vector from the vector library as set forth in claim 3” is being construed as a vector comprising a first restriction site, a polynucleotide coding for four DNA-binding modules and a second restriction site (in this order from the 5'-end).  Note that the terms for restriction sites (i.e., Type A-E) are not afforded patentable weight for reasons provided above in the rejection for being indefinite.  Note that none of the wherein clauses of claim 3 reciting position numbers are given patentable weight for purposes of applying prior art because the metes and bounds of these limitations cannot be determined for reasons provided above.  
Per claim 5, Sakuma et al discloses a method for preparing a modified cell the method comprising introducing a vector into a cell followed by expression wherein the vector comprises a first restriction site, a polynucleotide coding for four DNA-binding modules and a second restriction site (in this order from the 5'-end) (e.g., abstract, entire document, especially Figure 1 and legend on page 317). 
Per claim 6, Sakuma et al discloses a method for preparing a cell with a mutation on the genome, the method comprising introducing a vector into a cell followed by expression wherein the vector comprises a first restriction site, a polynucleotide coding for four DNA-binding modules and a second restriction site (in this order from the 5'-end) (e.g., abstract, entire document, especially Figure 1 and legend on page 317).
claims 7 and 8, Sakuma et al disclose host cells comprising the vectors encoding the DNA-binding domains (e.g., abstract; page 324, left col. Section headed “mRNA synthesis, embryo microinjection and Cel-I assay).  
Per claims 11 and 12, Sakuma et al disclose transgenic animals comprising host cells comprising the vectors encoding the DNA-binding domains (e.g., page 324, left col. Section headed “mRNA synthesis, embryo microinjection and Cel-I assay).  


Claim(s) 5-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US2011/0301073 to Gregory et al (now US Patent 8,586,526).
See claim interpretation above.
Per claims 5 and 6, Gregory et al teach a method for preparing a modified cell (cell with a genomic mutation per claim 6) which comprises introducing a vector into a cell followed by expression wherein the vector comprises a first restriction site, a polynucleotide coding for four DNA-binding modules and a second restriction site (in this order from the 5'-end).  For example, Gregory disclose a method of making and using DNA-binding protein modular cloning vector plasmids comprising restriction sites on either side of sites for inserting DNA-binding modules (aka, TALE DNA binding domain) and host cells and transgenic animals comprising such vectors (e.g., abstract, entire document).  For example, paragraph [0023] recites:


Further, per claims 5 and 6 Gregory et al disclose vectors encoding four DNA-binding domains (e.g., see para 0322 just below). Further, Gregory et al disclose using the restriction sites for BsaI which cleaves to the 3’ end of its DNA target site.  Gregory et al disclose that BsaI recognizes the sequence shown below and also shown are the "sticky ends" of the cleaved DNA left following enzymatic cleavage: TABLE-US-00025 5'...GGTCTCNNNNNN...3' 5'...GGTCTCN NNNNN...3' 5'...CCAGAGNNNNNN...3' 5'...CCAGAGNNNNN N...3' Recognition site -> After cleavage.
[0322] As will be appreciated by the artisan, the sequence of the sticky ends is dependent upon the sequence of the DNA immediately 3' of the restriction recognition site, and thus the ligation of those sticky ends to each other will only occur if the correct sequences are present. This was exploited to develop PCR primers to amplify the desired modules that would have known sticky ends once the PCR amplicons were cleaved with BsaI. The PCR products were then combined following BsaI cleavage to allow ligation of the products together in only the order specified by the user. An assembly scheme to ligate up to four modules that consist of 1 to 16 full TALE repeats is depicted in FIG. 23. The primers used were as follows where the numbering corresponds to that shown in the Figure. While the listed primers are intended to be used to ligate up to four 

Per claims 7 and 8, Gregory et al disclose host cells comprising the vectors encoding the DNA-binding domains (e.g., abstract; para 0019, line 1).  
Per claims 11 and 12, Gregory et al disclose transgenic animals comprising host cells comprising the vectors encoding the DNA-binding domains (e.g., para 0019, line 1).  
Conclusion
No claims allowed.
The following is related prior art which is not being applied in this office action but which may be applied in a future office action if applicable: Sander et al in “Targeted gene disruption in somatic zebrafish cells using engineered TALENs”; Nature Biotechol. vol. 29, no. 8, pp. 697-698, 2012; IDS reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636